122 F.3d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rosanna ZDUNICH, Plaintiff-Appellant,v.Marvin T. RUNYON, Jr., Postmaster General of the UnitedStates, Defendant-Appellee.
No. 96-56763.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Filed August 27, 1997.

Appeal from the United States District Court for the Central District of California, Alicemarie H. Stotler, District Judge, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Rosanna Zdunich, an employee of the United States Postal Service appeals pro se the district court's denial without prejudice of her motion for appointment of counsel in Zdunich's action alleging that the Postmaster General discriminated against her on the basis of her disability in violation of the Rehabilitation Act, 28 U.S.C. § 791, and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review for abuse of discretion the denial of a motion for appointment of counsel.  See Johnson v. United States Treasury Dep't, 27 F.3d 415, 416 (9th Cir.1994) (per curiam).


4
Zdunich contends that the district court abused its discretion by denying her motion for appointment of counsel because she has shown financial inability to pay an attorney and recent attempts to obtain counsel.  This contention lacks merit.


5
The three factors the district court considers to determine whether to appoint counsel are:  (1) plaintiff's financial resources;  (2) plaintiff's efforts to secure counsel on her own;  and (3) the merit of plaintiff's claim.  See id. at 417.


6
Here, Zdunich offered the unsubstantied assertion that she could not afford an attorney and contended that her attempts to obtain an attorney six months earlier constituted recent attempts.  Because she has failed to establish her indigent status, and because Zdunich has not made recent attempts to obtain an attorney, the district court did not abuse its discretion by denying her motion for appointment of counsel.  See id.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because certain documents attached to appellant's informal brief and certain portions of appellant's excerpts of record and supplemental excerpts of record were not filed in the district court, they are not part of the record on appeal and we cannot consider them.  See Kirshner v. Uniden Corp. of America, 842 F.2d 1074, 1077 (9th Cir.1988)